Exhibit 10.1

Mitek Systems, Inc.

Executive Bonus Program Fiscal Year 2014

Objective

The objective of the Mitek Executive Bonus Program (the “Program”) is to reward
executives with an opportunity to earn an annual cash bonus for their
contributions to the achievement of corporate goals during the fiscal year. This
plan is intended to ensure a competitive total compensation opportunity and to
foster a team effort in the attainment of corporate goals.

Program Design

The Program provides for the payment of an annual cash bonus that is based upon
the percentage achievement of the fiscal 2014 annual revenue and adjusted net
income plans and individual performance goals.

Annual cash bonuses are computed as a percentage of the participant’s annualized
salary earned during the 2014 fiscal year. The CEO bonus target is equal to 80%
of his annualized salary. The bonus target for the CFO, CTO and CMO is equal to
40% of their respective annualized salaries. The bonus target for the CSO is 20%
of his annualized salary.

The CEO’s bonus will be determined at the discretion of the Compensation
Committee of the Board of Directors. For the CFO, CMO, CTO and CSO, the total
annual cash bonus will be allocated as follows: 50% based on revenue
performance, 25% based on adjusted net income performance and 25% based on
individual performance goals. The maximum bonus payable to the CFO, CTO, CMO and
CSO is 150% of their respective target bonuses.

Eligibility

In order to be eligible for a bonus award, the participant must: (i) be employed
by the Company for a minimum of a full quarter of the fiscal year for which an
annual bonus is earned and (ii) be employed by the Company at the time of
payment of the bonus. Each participant will be paid after the close of the books
and annual audit at the end of the 2014 fiscal year, and any bonus payable will
be calculated pro rata to the number of days of employment with the Company
during the 2014 fiscal year.

Limitations

The Program is administered by the Compensation Committee. Final authority and
full discretion in all matters pertaining to the development, or amendment of
the Program and the granting of any bonus award under the Program rests with the
Compensation Committee.

Participation in the Program does not in any way imply a contractual
relationship for employment or in any way alter the at-will employment
relationship with the Company.